IN THE SUPREME COURT OF NORTH CAROLINA
                                     No. 553PA13
                               Filed 19 December 2014

IN RE JERRY’S SHELL, LLC



         On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 753 S.E.2d 399

(2013), reversing an order entered on 26 November 2012 by Judge Richard L.

Doughton in Superior Court, Rowan County, and remanding the matter for a new

hearing. Heard in the Supreme Court on 7 October 2014.


         Roy Cooper, Attorney General, by Christopher W. Brooks, Assistant Attorney
         General, for respondent-appellant Michael D. Robertson, Commissioner,
         North Carolina Division of Motor Vehicles.

         Jessica C. Williams, PLLC, by Ralph E. Stevenson, III, for petitioner-appellee
         Jerry’s Shell Service, LLC.



         PER CURIAM.


         For the reasons stated in In re Twin County Motorsports, Inc., ___ N.C. ___,

___ S.E.2d ___ (2014), we reverse the decision of the Court of Appeals and remand

this case to that court for consideration of petitioner’s remaining assignments of

error.


         REVERSED AND REMANDED.